DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on March 21, 2022. The application contains claims 1-8: 
Claim 5 is cancelled
Claims 6-8 are newly added
Claims 1-4 are amended
Claims 1-4 and 6-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on March 21, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Drawings
	The replacement drawings sheet for Figure 8 is received and entered, and the corresponding objections to the drawings are withdrawn.

Specification
	In view of the amendments to the specification, the corresponding objections to the specification are withdrawn.

Claim Objections
In view of the amendments to the claims, the objections to claim 3 is withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claims 3-5 are withdrawn.
However, the amendments raise new issues. Please see below for details.

Claim Rejections - 35 USC § 103
	In response to Applicant’s main argument as follows that the cited prior art Boxwell et al. (US 20160110394 A1) is not prior art:
“Please note that Boxwell ‘394 is co-pending and cited in this application. It is, therefore, inappropriate for rejection of the claims in this application. Applicant has turned to the rejection basis under Sachson since Boxwell ‘394 is not prior art.” 

The examiner disagrees.
Boxwell et al. (US 20160110394 A1) corresponds to U.S. Patent Application No. 14/884,761, which was published on April 21, 2016 and abandoned on July 22, 2020. The present application was filed on June 04, 2020 and didn’t claim any domestic or foreign priority. As such, the present application has an effective filing date of June 04, 2020.
 The claimed invention and the subject matter disclosed in the prior art reference Boxwell et al. (US 20160110394 A1) were owned by the same entity as BOXWELL, BART. Although subject matter disclosed in the reference has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(1) because disclosures in the prior art reference were made on April 21, 2016, which is more than 1 year before the effective fling date of the claimed invention June 04, 2020.
 Therefore, Boxwell et al. (US 20160110394 A1) is applicable as prior art under 35 U.S.C. 102(a)(1).
Applicant’s arguments with respect to Sachson et al. (US 20120166971 A1) for claim limitations taught by Boxwell et al. (US 20160110394 A1) are irrelevant.

For the reasons above, the 35 U.S.C. 103 rejections are updated and maintained. Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 4-8 are objected to because of the following informalities:
The marked-up version of the amendments to the claims erroneously marked the original claim 4 as being cancelled, the original claim 5 as being amended, and the new claim 6 as being cancelled, which led to the mis-numbering of the new claims 6-8 as 7-9. As such, to avoid confusion, all references to the amended claims in this office action are based on the claim numbering and line numbering from the clean version filed by Applicant along with the marked-up version.

Claim 1 is objected to because of the following informalities:  
Claim 1, line 5: “a plurality of a source URL”. Please clarify whether it refers to multiple source URLs or a singular source URL
Claim 1, line 5-6: “a plurality of an obituary record”. Please clarify whether it refers to multiple obituary record or a singular obituary record
Claim 1 is objected to because it includes reference characters “URL” which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said obituary record" in line 11 and 24, respectively.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitation "said obituary record" in line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 3 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "said one or more associations" in line 2 and 5, respectively. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "said device application" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation "said source URL" in line 2. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 7 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation "said list of funeral homes" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 7 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-4 and 6-8 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boxwell et al. (US 20160110394 A1), in view of Sachson et al. (US 20120166971 A1).

With regard to claim 1:
Boxwell teaches
a method of use of an obituary alerting system for indexing obituary information and alerting potentially concerned parties implemented on a plurality of computers (Abstract; Fig. 1; [0025]-[0027]: computer 102a-102c correspond to “a plurality of computers”) comprising a server application (Fig. 5A: Server Application 506) configured for: 
locating an obituary records collection from one or more obituary sources on the internet at a plurality of a source URL each associated with a plurality of an obituary record ([0049]: populating said obit index table 606 with data collected while crawling around the web indicates “one or more obituary sources on the internet … each associated with a plurality of an obituary record”, wherein “a plurality of a source URL” is inherently taught by crawling around the web); 
indexing said obituary records collection with an indexing algorithm in said server application ([0049]: index one or more obituaries and store the index in obit index table 606, wherein “indexing algorithm” is inherently taught because every indexing technique utilizes an algorithm); 
parsing said obituary records collection into a relationships data collection and a user timeline entries collection with said server application (per paragraph [0053] of the specification of the instant application, "said obituary records collection 624 can comprise portions of said user list table 602, and said obit index table 606", "said relationships data collection 616 can comprise portions of said user list table 602 and said users cross reference table 610", and "said user timeline entries collection 622 can comprise portions of said user list table 602, said user index table 604 and said geo list table 608". Therefore, tables 602, 604, 606, 608, and 610 illustrated in Fig. 6, which have the exact same schema as the instant application, not only teach each term as recited in the limitation, but also teach the “parsing” due to the fact that data has been broken down and stored in these tables that are cross referenced as illustrated in Fig. 6); 
identifying a deceased party in each among said obituary record (Fig. 6; [0043]-[0044]: a deceased 602f column in user list table 602 identifies a deceased party); 
collecting said user timeline entries collection and said relationships data collection from one or more living users among a plurality of users of said obituary alerting system (Fig. 12: since living users are stored in the same set of tables as deceased users but are differentiated by the “Living 602e” and “Deceased 602f” flags, this limitation is taught by the same rationale as discussed above with respect to the “parsing…” limitation); 
sending one or more alerts to said one or more living users concerning said deceased party and said obituary record (Fig. 9; [0064]-[0066]: send to current user 730 a set of alerts related to recently deceased persons); 
wherein, 
each among said plurality of computers comprise an address space comprising a processor, a memory and a communication hardware (Fig. 4A, 4B), 
said plurality of users comprise said deceased party and said one or more living users (Fig. 12: living users and deceased users are stored in the same set of tables but differentiated by the “Living 602e” and “Deceased 602f” flags); 
each among said obituary record comprises at least said source URL and an obituary text (Fig. 9 illustrates an obituary record, wherein Obit 606d [Obit Text] corresponds to “an obituary text”; Fig. 11, publisher ref 606f indicates “source URL”), 
said plurality of computers comprise at least a server configured with said server application in said memory and executed in said processor (Fig. 1, Server 108), 
said obituary records collection comprises at least one of said obituary record (Fig. 9 illustrates an obituary record), and 
said plurality of computers are connected to one another on a network (Fig. 1, Network 106).
Boxwell does not explicitly teach
comparing said user timeline entries collection and said relationships data collection as between said one or more living users with those of said deceased party;
	Sachson teaches
comparing said user timeline entries collection and said relationships data collection as between said one or more living users with those of said deceased party ([0007]; Fig. 1-3: compare Timeline Data and other specified association of a Timeline Author with that of one or more other Timeline Authors, wherein Timeline Data corresponds to “said user timeline entries collection” and other specified association corresponds to “said relationships data collection”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boxwell to incorporate the teachings of Sachson to compare said user timeline entries collection and said relationships data collection as between said one or more living users with those of a deceased party having been indexed previously. Doing so would be better able to connect persons based on specific time, place, activity, and/or other associations as taught by Sachson ([0007]).

With regard to claim 2:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
said server application is further configured for: 
identifying one or more associations between a portion of said one or more living users and said deceased party comprising common associations between the parties ([0066]: identify common associations), 
indexing said one or more obituary sources and said one or more associations into an obit index table in an application database (Fig. 6; [0043]-[0044]: application database 600), and 
creating a portion of said one or more associations with artificial intelligence applied to said obit index table ([0066]: artificial intelligence). 

With regard to claim 3:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
sending said one or more alerts to said one or more living users concerning said deceased party and said obituary record comprise: 
sending said one or more alerts to a portion of said plurality of computers running a device application and associated with said one or more living users identified by said obituary alerting system (Fig. 17; [0085]; Fig. 1; Fig. 5A; [0041]: device application 502).

With regard to claim 4:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
said server application comprises said one or more associations between a portion of said one or more living users and said deceased party comprising common associations between the parties ([0066]: common associations); and 
said one or more associations comprise one or more party relationships having been assigned manually by said one or more living users in said device application ([0066]: assigned manually).

With regard to claim 6:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
said obituary record further comprises one or more comments (Fig. 9: Comments Zone 906).

With regard to claim 7:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
said obituary record is collected from said source URL associated with said list of funeral homes (Fig. 12; Fig. 6; [0043]-[0044]: users in user list table 602 with publisher 602h column checked correspond to “a list of funeral homes”, Fig. 11; [0073]-[0074]; [0076]: an example of First Publisher as illustrated in Fig. 11 has access to funeral directors admin tab 702e and corresponds to a "funeral home").

With regard to claim 8:
As discussed in claim 1, Boxwell and Sachson teach all the limitations.
Boxwell further teaches
the method of use of claim 1, wherein: 
said server application is further configured for identifying one or more associations between a portion of said one or more living users and said deceased party comprising common associations between the parties ([0066]: identify common associations).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168